Exhibit 99.1 TABLE OF CONTENTS 1CONDENSED CONSOLIDATED INCOME STATEMENTS 2CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 3CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION 4CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY 5CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 6NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS CONDENSED CONSOLIDATED INCOME STATEMENTS (unaudited) Three months ended March 31 (In thousands of U.S. dollars, except per share amounts) Note Revenues Operating expenses Depreciation and depletion Earnings from mine operations Corporate administration expenses Share-based payment expenses Exploration expenses Income from operations Finance income Finance costs Other losses 5 Earnings before taxes Income tax expense 13 Net earnings Earnings per share Basic Diluted Weighted average number of shares outstanding (in thousands) Basic Diluted See accompanying notes to the condensed consolidated financial statements. 1 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three months ended March 31 (In thousands of U.S. dollars) Note Net earnings Other comprehensive (loss) income Unrealized losses on mark-to-market of gold contracts 11 Realized losses on settlement of gold contracts 11 Unrealized loss on available-for-sale securities (net of tax expense) - Foreign currency translation adjustment Income tax related to gold contracts 11 Total other comprehensive income Total comprehensive income See accompanying notes to the condensed consolidated financial statements. 2 CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (unaudited) March 31 December 31 (In thousands of U.S. dollars) Note Assets Current assets Cash and cash equivalents Trade and other receivables 6 Inventories 8 Prepaid expenses and other Total current assets Investments Non-current inventories 8 Mining interests 9 Deferred tax assets Non-current non-hedged derivative asset 11(c) Reclamation deposits and other Total assets Liabilities and equity Current liabilities Trade and other payables 7 Current tax liabilities Current derivative liabilities 11 Current non-hedged derivative liabilities 11(c) Total current liabilities Reclamation and closure cost obligations 14 Provisions Non-current derivative liabilities 11 Non-current non-hedged derivative liabilities 11(c) Long-term debt 10 Deferred tax liabilities Deferred benefit 10 Other Total liabilities Equity Common shares 12 Contributed surplus Other reserves Deficit Total equity Total liabilities and equity Approved and authorized by the Board on May 2, 2012 "Robert Gallagher" "James Estey" Robert Gallagher, Director James Estey, Director See accompanying notes to the condensed consolidated financial statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (unaudited) Three months ended March 31 (In thousands of U.S. dollars) Note Common shares Balance, beginning of period Shares issued for exercise of options 12 Shares issued for exercise of warrants 12 - Balance, end of period Contributed surplus Balance, beginning of period Exercise of options Equity settled share-based payments Balance, end of period Other reserves Balance, beginning of period Foreign currency translation adjustment Change in fair value of available-for-sale investments - Change in fair value of hedging instruments Balance, end of period Deficit Balance, beginning of period Net earnings Balance, end of period Total equity See accompanying notes to the condensed consolidated financial statements. 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended March 31 (In thousands of U.S. dollars) Note Operating activities Net earnings Adjustments for: Realized gain on gold contracts Realized and unrealized foreign exchange loss (gain) Realized and unrealized gain on investments - Unrealized loss on non-hedged derivatives Loss on disposal of assets Depreciation and depletion Equity-settled share-based payment expense Unrealized loss on cash flow hedging items Income tax expense Finance income Finance costs Change in non-cash operating working capital 15 Cash generated from operations Income taxes paid Net cash generated from continuing operations Investing activities Mining interests Purchase of additional Blackwater mining claims - Recovery of reclamation deposits - Proceeds from sale of investments - Interest received Proceeds from disposal of assets - Cash used in investing activities Financing activities Exercise of options to purchase common stock Exercise of warrants to purchase common stock - Financing initiation costs Interest paid - Cash generated by financing activities Effect of exchange rate changes on cash and cash equivalents (Decrease) increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Cash and cash equivalents are comprised of: Cash Short-term money market instruments See accompanying notes to the condensed consolidated financial statements. 5 NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS NOTE PAGE 1 DESCRIPTION OF BUSINESS AND NATURE OF OPERATIONS 7 2 SIGNIFICANT ACCOUNTING POLICIES 7 3 FUTURE CHANGES IN ACCOUNTING POLICIES 8 4 ASSET ACQUISITIONS 9 5 OTHER LOSSES 11 6 TRADE AND OTHER RECEIVABLES 12 7 TRADE AND OTHER PAYABLES 12 8 INVENTORIES 12 9 MINING INTERESTS 13 10 LONG-TERM DEBT 14 11 DERIVATIVE INSTRUMENTS 16 12 SHARE CAPITAL 17 13 INCOME AND MINING TAXES 19 14 RECLAMATION AND CLOSURE COST OBLIGATIONS 20 15 SUPPLEMENTAL CASH FLOW INFORMATION 20 16 SEGMENTED INFORMATION 21 17 COMMITMENTS AND CONTINGENCIES 22 18 SUBSEQUENT EVENTS 23 6 NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) For the three month periods ended March 31, 2012 and 2011 (Amounts expressed in thousands of U.S. dollars, except per share amounts and unless otherwise noted) 1.  DESCRIPTION OF BUSINESS AND NATURE OF OPERATIONS New Gold Inc. (the “Company”) and its subsidiaries are gold producers engaged in gold mining and related activities including acquisition, exploration, extraction, processing and reclamation. The Company’s assets are comprised of the Mesquite Mine in the United States (“U.S.”), the Cerro San Pedro Mine in Mexico, and Peak Gold Mines in Australia. Significant projects include the New Afton copper-gold development project in Canada, the Blackwater exploration project in Canada and a 30% interest in the El Morro copper-gold development project in Chile. The Company is a publicly listed company incorporated in Canada with limited liability under the legislation of the Province of British Columbia. The Company’s shares are listed on the Toronto Stock Exchange and the NYSE AMEX under the symbol NGD. The Company’s registered office is located at 3110 – 666 Burrard Street, Vancouver, British Columbia, V6C 2X8, Canada. 2.  SIGNIFICANT ACCOUNTING POLICIES (a)  Statement of compliance These unaudited condensed consolidated interim financial statements have been prepared in accordance with International Accounting Standard (“IAS”) 34, Interim Financial Reporting, on a basis consistent with the accounting policies disclosed in the audited consolidated financial statements for the fiscal year ended December 31, 2011. These unaudited interim financial statements should be read in conjunction with the most recently issued Annual Financial Report of the Company which includes information necessary or useful to understanding the Company's business and financial statement presentation. In particular, the Company's significant accounting policies were presented as Note 2 to the audited consolidated financial statements for the fiscal year ended December 31, 2011, and have been consistently applied in the preparation of these unaudited condensed consolidated interim financial statements, except as noted in 2(b). These unaudited condensed consolidated interim financial statements were approved by the Board of Directors of the Company on May 2, 2012. (b)  Changes in Accounting Policies The following accounting standards are effective and implemented as of January 1, 2012. Financial instruments disclosure In October 2010, the International Accounting Standards Board (“IASB”) issued amendments to IFRS 7 – Financial Instruments: Disclosures (“IFRS 7”) that enhance the disclosure requirements in relation to transferred financial assets. The amendments are effective for annual periods beginning on or after July 1, 2011, with earlier application permitted. The implementation of IFRS 7 did not have a material impact on the Company’s condensed consolidated interim financial statements. Income taxes In December 2010, the IASB issued an amendment to IAS 12 – Income Taxes (“IAS 12”) that address the determination of the recovery of investment properties as it relates to the accounting for deferred income taxes. This amendment is effective for annual periods beginning on or after January 1, 2012, with earlier application permitted. The implementation of IAS 12 did not have a material impact on the Company’s condensed consolidated interim financial statements. 7 3.  FUTURE CHANGES IN ACCOUNTING POLICIES Accounting standards effective January 1, 2013 (a)  Consolidation In May 2011, the IASB issued IFRS 10 – Consolidated Financial Statements (“IFRS 10”), which supersedes Standing Interpretations Committee standards (“SIC”) 12 and the requirements relating to consolidated financial statements in IAS 27 – Consolidated and Separate Financial Statements (“IAS 27”). IFRS 10 is effective for annual periods beginning on or after January 1, 2013, with earlier application permitted under certain circumstances. IFRS 10 establishes control as the basis for an investor to consolidate its investees; and defines control as an investor’s power over an investee with exposure, or rights, to variable returns from the investee and the ability to affect the investor’s returns through its power over the investee. In addition, the IASB issued IFRS 12 – Disclosure of Interests in Other Entities (“IFRS 12”) which combines and enhances the disclosure requirements for the Company’s subsidiaries, joint arrangements, associates and unconsolidated structured entities. The requirements of IFRS 12 include reporting on the nature of risks associated with the Company’s interests in other entities, and the effects of those interests on the Company’s consolidated financial statements. Concurrently with the issuance of IFRS 10, IAS 27 and IAS 28 – Investments in Associates (“IAS 28”) were revised and reissued as IAS 27 – Separate Financial Statements and IAS 28 – Investments in Associates and Joint Ventures to align with the new consolidation guidance. The Company is currently evaluating the impact that the above standards are expected to have on its consolidated financial statements. (b)  Joint arrangements In May 2011, the IASB issued IFRS 11 – Joint Arrangements (“IFRS 11”), which supersedes IAS 31 – Interests in Joint Ventures and SIC 13 – Jointly Controlled Entities – Non-Monetary Contributions by Venturers. IFRS 11 is effective for annual periods beginning on or after January 1, 2013, with earlier application permitted under certain circumstances. Under IFRS 11, joint arrangements are classified as joint operations or joint ventures based on the rights and obligations of the parties to the joint arrangements. A joint operation is a joint arrangement whereby the parties that have joint control of the arrangement (“joint operators”) have rights to the assets, and obligations for the liabilities, relating to the arrangement. A joint venture is a joint arrangement whereby the parties that have joint control of the arrangement (“joint venturers”) have rights to the net assets of the arrangement. IFRS 11 requires that a joint operator recognize its portion of assets, liabilities, revenues and expenses of a joint arrangement, while a joint venturer recognizes its investment in a joint arrangement using the equity method. The Company is currently evaluating the impact that IFRS 11 is expected to have on its consolidated financial statements. (c)  Fair value measurement In May 2011, as a result of the convergence project undertaken by the IASB and the U.S. Financial Accounting Standards Board, to develop common requirements for measuring fair value and for disclosing information about fair value measurements, the IASB issued IFRS 13 – Fair Value Measurement (“IFRS 13”). IFRS 13 is effective for annual periods beginning on or after January 1, 2013, with earlier application permitted. IFRS 13 defines fair value and sets out a single framework for measuring fair value which is applicable to all IFRS that require or permit fair value measurements or disclosures about fair value measurements. IFRS 13 requires that when using a valuation technique to measure fair value, the use of relevant observable inputs should be maximized while unobservable inputs should be minimized. The Company does not anticipate the application of IFRS 13 to have a material impact on its consolidated financial statements. (d)  Financial statement presentation In June 2011, the IASB issued amendments to IAS 1 – Presentation of Financial Statements (“IAS 1”) that require an entity to group items presented in the Statement of Comprehensive Income on the basis of whether they may be reclassified to earnings subsequent to initial recognition. For those items presented before taxes, the amendments to IAS 1 also require that the taxes related to the two separate groups be presented separately. The amendments are effective for annual periods beginning on or after July 1, 2012, with earlier adoption permitted. The Company does not anticipate the application of the amendments to IAS 1 to have a material impact on its consolidated financial statements. (e)  Stripping costs in the production phase of a mine In October 2011, the IASB issued IFRIC 20 – Stripping Costs in the Production Phase of a Mine (“IFRIC 20”). IFRIC 20 clarifies the requirements for accounting for the costs of stripping activity in the production phase when two benefits accrue: (i) usable ore that can be used to produce inventory and (ii) improved access to further quantities of material that will be mined in future periods. IFRIC 20 is effective for annual periods beginning on or after January 1, 2013 with earlier application permitted and includes guidance on transition for pre-existing stripping assets. The Company is currently evaluating the impact the new guidance is expected to have on its consolidated financial statements. 8 Accounting standards anticipated to be effective January 1, 2015 Financial instruments The IASB intends to replace IAS 39 – Financial Instruments: Recognition and Measurement (“IAS 39”) in its entirety with IFRS 9 – Financial Instruments (“IFRS 9”) in three main phases. IFRS 9 will be the new standard for the financial reporting of financial instruments that is principles-based and less complex than IAS 39. In November 2009 and October 2010, phase 1 of IFRS 9 was issued and amended, respectively, which addressed the classification and measurement of financial assets and financial liabilities. IFRS 9 requires that all financial assets be classified and subsequently measured at amortized cost or at fair value based on the Company’s business model for managing financial assets and the contractual cash flow characteristics of the financial assets. Financial liabilities are classified as subsequently measured at amortized cost except for financial liabilities classified as at FVTPL, financial guarantees and certain other exceptions. On July 22, 2011, the IASB agreed to defer the mandatory effective date of IFRS 9 from annual periods beginning on or after January 1, 2013 (with earlier application permitted) to annual periods beginning on or after January 1, 2015 (with earlier application still permitted). The IASB proposed the deferral of IFRS 9 in an exposure draft with a 60-day comment period which ended on October 21, 2011. The Company is currently evaluating the impact the final standard is expected to have on its consolidated financial statements. 4.  ASSET ACQUISITIONS Three asset acquisitions occurred in 2011: • Richfield Ventures Corp.; • Geo Minerals Ltd.; and • Silver Quest Resources Ltd. These acquisitions have been accounted for as a purchase of assets and assumption of liabilities by the Company. The transactions do not qualify as a business combination under IFRS 3R Business Combinations, as the significant inputs and processes that constitute a business were not identified. Therefore the transactions were treated as asset acquisitions. The purchase considerations have been allocated to the fair value of the assets acquired and liabilities assumed based on management’s best estimate and available information at the time of acquisition. (a)  Richfield Ventures Corp. On April 4, 2011, the Company announced that it had entered into a definitive agreement whereby the Company would acquire, through a plan of arrangement, all of the outstanding common shares of Richfield Ventures Corp. (“Richfield”). Under the terms of the arrangement, each Richfield shareholder received 0.9217 of a New Gold share and a nominal cash payment of C$0.0001 for each Richfield share held. The acquisition was granted final court approval on May 31, 2011. The effective date of the arrangement was June 1, 2011. The Company issued 48,611,979 common shares to Richfield shareholders that were valued at C$9.75 per share. The value per share was determined using the June 1, 2011 opening share price of New Gold. The allocation of the purchase price based on the consideration paid and on Richfield net assets acquired as at June 1, 2011 is as follows: $ Issuance of New Gold shares (48,611,979 common shares) Acquisition costs Purchase consideration Net assets acquired Net working capital (including cash of $24,415) Plant and equipment Blackwater project Deferred tax asset Other assets 9 (b) Geo Minerals Ltd. On October 17, 2011, the Company announced that it had entered into a definitive agreement whereby the Company would acquire, through a plan of arrangement, all of the outstanding common shares of Geo Minerals Ltd. (“Geo Minerals”). Under the terms of the arrangement, each Geo Mineral shareholder received C$0.16 for each share held. The arrangement was granted final court approval on December 16, 2011. The effective date of the arrangement was December 21, 2011. The purchase of Geo Minerals consolidated land ownership in the Blackwater project. The allocation of the purchase price based on the consideration paid and on Geo Minerals net assets acquired as at December 21, 2011 is as follows: $ Cash consideration Acquisition costs Purchase consideration Net assets acquired Net working capital (including cash of $3,492) Mineral interest Other assets (c) Silver Quest Resources Ltd. On November 23, 2011, the Company announced that it had entered into a definitive agreement whereby the Company would acquire, through a plan of arrangement, all of the outstanding common shares of Silver Quest Resources Ltd. (“Silver Quest”). Under the terms of the arrangement, each Silver Quest shareholder received 0.09 of a New Gold share and a nominal cash payment of C$0.0001 for each Silver Quest share held. The Company further agreed to additional cash consideration of $5.3 million to fund the spun out entity: Independence Gold Corp. The arrangement was granted final court approval on December 16, 2011. The effective date of the arrangement was December 23, 2011. The purchase of Silver Quest further consolidated land ownership in the Blackwater project. The Company issued 10,512,496 common shares to Silver Quest shareholders that were valued at C$10.27 per share. The value per share was determined using the December 23, 2011 opening share price of New Gold. The allocation of the purchase price based on the consideration paid and on Silver Quest net assets acquired as at December 23, 2011 is as follows: $ Issuance of New Gold shares (10,512,496 common shares) Cash consideration Acquisition costs Purchase consideration Net assets acquired Net working capital (including cash of $nil) Mineral interest Other net liabilities ) 10 5.  OTHER LOSSES The following table summarizes other (losses) and gains for the three months ended March 31: $ $ Fair value loss on embedded derivative in senior secured notes a ) ) Gain on fair value through profit or loss financial assets - Ineffectiveness on hedging instruments b ) ) Fair value loss on non-hedged derivatives c ) ) (Loss) gain on foreign exchange ) Other ) (a) Fair value loss on embedded derivative in senior secured notes The Company has the right to redeem the senior secured notes (“Notes”), as described in Note 10 (a) in whole or in part at any time prior to June 27, 2017 at a price ranging from 120% to 100% (decreasing based on the length of time the Notes are outstanding) of the principal amount of the Notes to be redeemed. At March 31, 2012, the redemption price was 105% and is scheduled to decrease to 104% on June 28, 2012. The early redemption feature in the Notes qualifies as an embedded derivative that must be bifurcated for reporting purposes. At March 31, 2012, the fair value of the non-hedged derivative asset was $15.4 million (December 31, 2011 – $18.8 million). (b) Ineffectiveness on hedging instruments The Company has gold forward sales contracts that commenced in July 2008 representing a commitment of 5,500 ounces per month ending in December 2014 (as described in Note 11 (a)). The effective portion of gold contracts is recorded in other comprehensive income until the forecasted gold sale impacts earnings. The ineffective portion is recorded in net earnings in the current period. The ineffective portion has resulted in a loss of $0.2 million for the three months ended March 31, 2012 (2011 – $1.8 million). (c) Fair value loss on non-hedged derivatives Conversion option on Debentures The Company issued 55,000 subordinated convertible debentures (“Debentures”) in 2007, as described in Note 10 (b). The Debentures are classified as compound financial instruments for accounting purposes because of the holder conversion option. The conversion option is treated as a derivative liability measured at fair value on initial recognition, and is subsequently re-measured at fair value at the end of each reporting period. Unrealized gains or losses are recognized in net earnings. At March 31, 2012, the fair value of the derivative liability was $21.7 million (C$21.6 million) (December 31, 2011 – $24.0 million (C$24.3 million)). The change in the fair value resulted in a gain of $2.7 million and a foreign exchange loss of $0.4 million recorded in net earnings for the three months ended March 31, 2012 (2011 – $7.4 million loss). The debt component is measured at amortized cost and is accreted over the expected term to maturity using the effective interest method. Warrants The Company has outstanding share purchase warrants (“Warrants”), as described in Note 11 (b). The Warrants have an exercise price denominated in a currency other than the Company’s functional currency and are classified as a derivative liability. The Warrants are measured at fair value on initial recognition, and subsequently re-measured at fair value at the end of each reporting period. Unrealized gains or losses are recognized in net earnings. At March 31, 2012, the fair value of the current and non-current portion of the derivative liability was $153.4 million (C$153.3 million) (December 31, 2011 – $142.6 million (C$145.0 million)). At March 31, 2012 the fair value of the current portion was $57.2 million (C$57.1 million) (2011 – $nil). The change in the fair value resulted in a loss of $8.1 million and a foreign exchange loss of $2.7 million recorded in net earnings for the three months ended March 31, 2012 (2011 – loss of $17.0 million). The Company assumed $1.0 million (C$1.0 million) of warrants in the Silver Quest asset acquisition transaction (Note 4 (c)) on December 23, 2011. The warrants have an exercise price denominated in a currency other than the Company’s functional currency and are classified as a derivative liability. The change in the fair value resulted in a gain of $0.5 million for the three months ended March 31, 2012. 11 6.  TRADE AND OTHER RECEIVABLES $ $ March 31 December 31 Trade receivables Sales tax receivable Other 7. TRADE AND OTHER PAYABLES $ $ March 31 December 31 Trade payables Accruals Current portion of decommissioning obligations 8.  INVENTORIES $ $ March 31 December 31 Heap leach ore Work-in-process Finished goods Stockpile ore 79 79 Supplies Less: non-current inventories ) ) The amount of inventories recognized in operating expenses for the three months ended March 31, 2012 was $66.8 million (2011 – $63.4 million). There were no write-downs or reversals of write-downs during the period. Heap leach inventories of $24.0 million (December 31, 2011 – $20.3 million) are expected to be recovered after one year. 12 9. MINING INTERESTS Mining properties Non Plant & Construction Exploration Depletable depletable equipment in progress & evaluation Total $ Cost As at December 31, 2011 Additions Disposals ) - ) - - ) Transfers - ) - - Foreign exchange translation - - As at March 31, 2012 Accumulated depreciation As at December 31, 2011 - - - Depreciation for the period - - - Disposals - - ) - - ) Foreign exchange translation - As at March 31, 2012 - - - Carrying amount As at December 31, 2011 As at March 31, 2012 The Company capitalized $6.5 million of interest for the three months ended March 31, 2012 (2011 – $6.0 million) related to the New Afton Project. A summary of carrying amount by property as at March 31, 2012 is as follows: Mining properties Non Plant & March 31 Depletable depletable Total equipment $ Mesquite Mine Cerro San Pedro Mine Peak Gold Mines New Afton Project - El Morro Project - - Blackwater Project - Other Projects - - Corporate - - - 13 A summary of carrying amount by property is as at December 31, 2011 is as follows: Mining properties Non Plant & December 31 Depletable depletable Total equipment $ Mesquite Mine Cerro San Pedro Mine Peak Gold Mines New Afton Project - El Morro Project - - Blackwater Project - Other Projects - - Corporate - - - 10.  LONG-TERM DEBT Long-term debt consists of the following: $ $ March 31 December 31 Senior secured notes a Subordinated convertible debentures b El Morro project funding loan c Revolving credit facility d - - (a) Senior secured notes The face value of the senior secured notes (“Notes”) at March 31, 2012 was $187.2 million (C$187.0 million) (December 31, 2011 – $183.9 million (C$187.0 million)). The Notes are denominated in Canadian dollars, mature and become due and payable on June 28, 2017, and bear interest at the rate of 10% per annum. Interest is payable in arrears in equal semi-annual installments on January 1 and July 1 in each year. The Notes are secured by a charge on the assets comprising and relating to the Company’s New Afton Project. The senior secured note agreement requires the Company to comply with certain reporting and other non-financial covenants. The Company has the right to redeem the Notes in whole or in part at any time before June 27, 2017 at a price ranging from 120% to 100% (decreasing based on the length of time the Notes are outstanding) of the principal amount of the Notes to be redeemed. At March 31, 2012, the redemption price was 105% and is scheduled to decrease to 104% on June 28, 2012. The early redemption feature in the Notes qualifies as an embedded derivative that must be bifurcated for reporting purposes. At March 31, 2012, the fair value of the derivative asset was determined to be $15.4 million (December 31, 2011 – $18.8 million). The change in the fair value has resulted in a loss of $3.7 million recorded in earnings for the three months ended March 31, 2012 (2011 – $2.5 million loss). On April 5, 2012 the Company issued an irrevocable notice of redemption on the Notes. The redemption of the Notes will occur on May 7, 2012. Refer to Note 18 for more information. (b) Subordinated convertible debentures The face value of the subordinated convertible debentures (“Debentures”) at March 31, 2012 was $55.0 million (C$55.0 million) (December 31, 2011 – $54.1 million (C$55.0 million). In 2007, the Company issued 55,000 Debentures for an aggregate principal amount of C$55.0 million. The Debentures are denominated in Canadian dollars, were issued pursuant to a Debenture Indenture dated June 28, 2007 (the “Debenture Indenture”), each have a principal amount of $1,000, bear interest at a rate of 5% per annum and are convertible by the holders into common shares of the Company at any time up to June 28, 2014 at a conversion price of C$9.35 per share. If the current market price of the Company’s shares is at least C$11.69 per share, the Company may give notice that it will redeem the Debentures. Redemption would take place 40-60 days following the issue of notice. The Current Market Price is defined as the volume weighted average price on the Toronto Stock Exchange, for the 30 trading days ending five days before the notice date. The terms of the Company’s Notes do not allow redemption of the Debentures for cash, and therefore in the event that the current market price reaches the required level and the Company elects to redeem the Debentures, payment would take place in the form of shares. 14 The Debentures are classified as compound financial instruments for accounting purposes because of the holder conversion option. The conversion option is treated as a derivative liability and was measured at fair value on initial recognition, and is subsequently re-measured at fair value through profit or loss at the end of each period and is recorded in non-hedged derivative liabilities. At March 31, 2012, the fair value of the derivative liability was $21.7 million (December 31, 2011 – $24.0 million). The change in the fair value resulted in a gain of $2.7 million and $0.4 million foreign exchange loss recorded in earnings for the three months ended March 31, 2012 (2011 – $7.4 million conversion option loss and $0.7 million foreign exchange loss). The debt component is measured at amortized cost and is accreted over the expected term to maturity using the effective interest method. Interest is payable in arrears in equal semi-annual installments on January 1 and July 1 in each year. The Debenture Indenture provides that in the event of a change of control of the Company, as defined therein, where 10% or more of the aggregate purchase consideration is cash, the Company must offer to either: (i) redeem the outstanding Debentures at a redemption price equal to 100% of the principal amount, plus accrued and unpaid interest up to but excluding the date of redemption; or, (ii) convert the outstanding Debentures into common shares at conversion prices ranging from C$7.48 at inception to C$9.35, based on a time formula specified in the Debenture Indenture. The Debenture Indenture requires the Company to comply with certain reporting and other non-financial covenants. The Debentures are unsecured and subordinate to the Notes and any secured indebtedness incurred subsequent to the issue of the Debentures. (c) El Morro Project funding loan The Company owns a 30% interest in the El Morro Project which is a development copper-gold project located in the Atacama region of north-central Chile. Goldcorp Inc. (“Goldcorp”) holds the remaining 70% interest in the project after completion of the Acquisition and Funding Agreement (the “Agreement”) with the Company on February 16, 2010. As part of the agreement the Company received $50.0 million from Goldcorp. The Company has recorded the $50.0 million, net of $3.7 million of transaction costs, as a deferred benefit which will be amortized into net earnings at the commencement of commercial production over the life of the amended shareholder’s agreement. Goldcorp has agreed to fund 100% of the Company’s El Morro funding commitments until commencement of commercial production. These amounts, plus interest, will be repaid out of 80% of the Company’s distributions once El Morro is in production. The interest rate on the Company’s share of the capital funded by Goldcorp is 4.58%. As at March 31, 2012, the outstanding loan balance was $35.7 million including accrued interest (December 31, 2011 - $30.2 million). For the three months ended March 31, 2012, non-cash investing activities were $5.1 million (2011 – $3.6 million) excluding accrued interest, and represent the Company’s share of contributions to the El Morro Project funded by Goldcorp. The loan is secured against all rights and interests of the Company’s El Morro subsidiaries, including a pledge of the El Morro shares, which means recourse is limited to the Company’s investment in El Morro. (d) Revolving credit facility On December 14, 2010, the Company entered into an agreement for a $150.0 million revolving credit facility (“Facility”) with a syndicate of banks. The amount of the Facility will be reduced by $50.0 million if the Cerro San Pedro Mine is not operational for 45 consecutive days due to any injunction, order, judgment or other determination of an official body in Mexico as a result of any disputes before an official body in Mexico with jurisdiction to settle such a dispute. However, the full $50.0 million of credit will be reinstated if operations at the Cerro San Pedro Mine resume in accordance with the mine plan for 45 consecutive days and no similar disruption event occurs during this period. The Facility is for general corporate purposes, including acquisitions. The Facility, which is secured on the Company’s material assets (excluding the New Afton and El Morro Project assets) and a pledge of certain subsidiaries shares, has a term of three years with annual extensions permitted. The Facility contains various covenants customary for a loan facility of this nature, including limits on indebtedness, asset sales and liens. Significant financial covenants are as follows: $ $ March 31 December 31 Financial covenant $1.38 billion + 25% of Minimum tangible net worth positive quarterly net income Minimum interest coverage ratio (EBITDA to interest) >4.0:1.0 Maximum leverage ratio (debt to EBITDA) <3.0:1.0 The interest margin on drawings under the Facility ranges from 2.00% to 4.25% over LIBOR, the Prime Rate or the Base Rate, based on the Company’s debt to EBITDA ratio (the Debentures are not considered debt for covenant purposes) and the currency and type of credit selected by the Company. The standby fees on undrawn amounts under the Facility range between 0.75% and 1.06% depending on the Company’s debt to EBITDA ratio. Based on the Company’s debt to EBITDA ratio, the rate is 0.75% as at March 31, 2012. 15 As at March 31, 2012, the Company has not drawn any funds under the Facility, however the Facility has been used to issue letters of credit of A$10.2 million for Peak Gold Mines’ reclamation bond for the state of New South Wales, C$9.5 million for New Afton’s commitment to B.C. Hydro for power and transmission construction work (the B.C. Hydro letter of credit will be released over time as New Afton consumes and pays for power in the early period of operations), C$9.5 million for New Afton’s reclamation requirements, C$0.3 million for Blackwater Gold Project’s reclamation requirements and C$1.0 million issued to Kinder Morgan Container Terminals for New Afton. 11.  DERIVATIVE INSTRUMENTS The following tables summarize derivative assets and liabilities designated as hedging instruments: $ $ March 31 December 31 Gold contracts Less: current derivative liabilities ) ) Non-current derivative liabilities Realized gains (losses) on derivatives not in a hedging relationship are recorded in other income. Realized gains (losses) on derivatives in a qualifying hedge relationship are classified as revenue for gold hedging contracts. The following table summarizes unrealized non-hedged derivative (losses) gains for the three months ended March 31. $ $ Share purchase warrants ) ) Conversion option on convertible debentures ) Prepayment option on senior secured notes ) The following table summarizes derivative gains (losses) in other comprehensive income for the three months ended March 31. $ $ Effective portion of change in fair value of hedging instruments Gold hedging contracts - unrealized ) ) Gold hedging contracts - realized Deferred income tax ) ) An unrealized derivative loss of $0.2 million (2011 – $1.8 million) relating to the ineffective portion of the change in fair value of hedging instruments was recorded in other gains and losses at March 31, 2012. The net amount of existing gains (losses) arising from the unrealized fair value of the Company’s gold hedging contracts, which are derivatives that are designated as cash flow hedges and are reported in other comprehensive income, would be reclassified to net earnings as contracts are settled on a monthly basis. The amount of such reclassification would be dependent upon fair values and amounts of the contracts settled. At March 31, 2012, the Company’s estimate of the net amount of existing derivative losses arising from the unrealized fair value of derivatives designated as cash flow hedges, which are reported in other comprehensive income and are expected to be reclassified to net earnings in the next 12 months, excluding tax effects, is $45.7 million for gold hedging contracts. (a) Gold hedging contracts Under a term loan facility the Company retired on February 26, 2010, Mesquite Mine was required to enter into a gold hedging program. The Company settles these contracts, at the Company’s option, by physical delivery of gold or on a net financial settlement basis. At March 31, 2012, the Company had gold forward sales contracts for 181,500 ounces of gold at a price of $801 per ounce at a remaining commitment of 5,500 ounces per month for 33 months. On July 1, 2009, the Company’s gold hedging contracts were designated as cash flow hedges. Prospective and retrospective hedge effectiveness is assessed on these hedges using a hypothetical derivative method. The hypothetical derivative assessment involves comparing the effect of changes in gold spot and forward prices each period on the changes in fair value of both the actual and hypothetical derivative. The effective portion of the gold contracts is recorded in other comprehensive income until the forecasted gold sale impacts earnings. Where applicable, the fair value of the derivative has been adjusted to account for the Company’s credit risk. 16 (b) Share purchase warrants The following table summarizes information about outstanding share purchase warrants as at March 31, 2012. Common Number of shares Exercise warrants issuable price Expiry date (000s ) (000s ) C$ Series B April 3, 2012 Series C November 28, 2012 Series A June 28, 2017 The warrants are classified as a non-hedged derivative liability recorded as a fair value through profit or loss (“FVTPL”) liability due to the currency of the warrants. The warrants are priced in Canadian dollars, which is not the functional currency of the Company. Therefore the warrants are fair valued using the market price with gains or losses recorded in net earnings. (c) Non-current non-hedged derivative asset and liabilities classified as FVTPL assets and liabilities The following table summarizes FVTPL assets and liabilities. $ $ March 31 December 31 Non-current non-hedged derivative asset: Prepayment option on Notes Non-current non-hedged derivative liabilities: Conversion option on Debentures Warrants Less: current non-hedged derivative liabilities ) ) Non-current non-hedged derivative liabilities 12.  SHARE CAPITAL At March 31, 2012, the Company had unlimited authorized common shares and 461.7 million common shares outstanding. (a) No par value common shares issued Number of shares (000's) $ Balance - December 31, 2010 Acquisition of Richfield Acquisition of Silver Quest Exercise of options Exercise of warrants 5 65 Balance - December 31, 2011 Exercise of options i Exercise of warrants 25 Balance - March 31, 2012 (i) Exercise of options During the three months ended March 31, 2012, 0.3 million common shares were issued pursuant to the exercise of stock options. The Company received proceeds of $3.1 million from these exercises and transferred $1.2 million from contributed surplus. 17 (b)  Stock options The following table presents the changes in the stock option plan for the three months ended March 31, 2012. Number Weighted avg of options exercise price (000's) C$ Balance - December 31, 2010 Granted Exercised ) Expired ) Forfeited ) Balance - December 31, 2011 Granted Exercised ) Forfeited ) Balance - March 31, 2012 For the three months ended March 31, 2012 the Company granted 1.7 million stock options (2011 – 1.6 million). The weighted average fair value of the stock options granted during the three months ended March 31, 2012 was C$5.73 (2011 – C$4.23). Options were priced using a Black-Scholes option-pricing model. Volatility is measured as the annualized standard deviation of stock price returns, based on historical movements of the Company’s share price and those of a number of peer companies. The grant date fair value will be amortized as part of compensation expense over the vesting period. The Company had the following weighted average assumptions in the option-pricing model for the three months ended March 31: Expected dividend yield 0.0% 0.0% Expected volatility 60.0% 70.0% Risk-free interest rate 0.71% 1.61% Expected life of options 4.5 years 4.2 years (c)  Earnings per share The following table sets out the computation of diluted earnings per share for the three months ended March 31: $ $ Net earnings Dilution of net earnings Dilutive effect of the Debenture conversion option ) - Dilutive effect of the Warrants - - Net diluted earnings Basic weighted average number of shares outstanding (in thousands) Dilution of securities Stock options Debentures Warrants - 16 Diluted weighted average number of shares outstanding Net earnings per share Basic Diluted 18 The following table lists the equity securities excluded from the computation of diluted earnings per share. The securities were excluded as the exercise prices relating to the particular security exceed the average market price of the Company’s common shares of C$10.81 for the three months ended March 31, 2012 (2011 – C$9.38), or the inclusion of the equity securities had an anti-dilutive effect on net earnings. (000's) (000's) Stock options Warrants 13.  INCOME AND MINING TAXES The composition of income tax expense between current tax and deferred tax for the three months ended March 31: $ $ Current tax Canadian income tax ) Foreign income tax and mining tax Deferred tax Canadian income tax ) ) Foreign income tax and mining tax ) ) ) Income tax expense Income tax expense differs from the amount that would result from applying the Canadian federal and provincial income tax rates to earnings before taxes. The differences result from the following items for the three months ended March 31: $ $ Earnings before taxes Canadian federal and provincial income tax rates % % Income tax expense based on above rates Increase (decrease) due to: Non-taxable income ) ) Non-deductible expenditures ) Different statutory tax rates on earnings of foreign subsidiaries Withholding tax on repatriation - Benefit of losses not recognized in period - 19 Other 19 14. RECLAMATION AND CLOSURE COST OBLIGATIONS Changes to the reclamation and closure cost obligations are as follows: Mesquite Cerro San Peak Gold New Afton Blackwater Mine Pedro Mine Mines Project Project Total $ Non current portion of closure costs Current portion of closure costs - Balance - December 31, 2011 Reclamation expenditures ) - (2
